Name: Commission Regulation (EEC) No 2613/91 of 30 August 1991 fixing the maximum buying-in price and the quantities of beef bought in for the 52nd partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 91 Official Journal of the European Communities No L 243/67 COMMISSION REGULATION (EEC) No 2613/91 of 30 August 1991 fixing the maximum buying-in price and the quantities of beef bought in for the 52nd partial invitation to tender under Regulation (EEC) No 1627/89 coefficient or, where appropriate depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 11 (3) of Regulation (EEC) No 859/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2457/91 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender Q, as last amended by Regulation (EEC) No 2534/91 (6) ; Whereas, in accordance with Article 11 (1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph 1 whereas, however, pursuant to Article 5 of that Regulation, where the intervention agen ­ cies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying in to the quanti ­ ties they can take over ; Whereas, after the tenders submitted for the 52nd partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be .fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing Article 1 For the 52nd partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A : (i) in in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regulation (EEC) No 805/68 :  the maximum buying-in price is hereby fixed at ECU 266 per 100 kilograms of carcases or half-carcases of quality R3,  tenders exceeding ECU 262,63 in Belgium shall not be taken into consideration,  the maximum quantity of carcases or half ­ carcases accepted is hereby fixed at 8 145 tonnes ; the quantities offered are hereby reduced by 70 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (ii) in the Member States or regions of Member States which meet the conditions laid down in Article 6 (4) of Regulation (EEC) No 805/68  the maximum buying-in price is hereby fixed at ECU 251,927 per 100 kilograms of carcases or half-carcases of quality R3 in Germany,  the maximum quantity of carcases or half ­ carcases accepted is hereby fixed at 21 490 tonnes ; (b) for category C : (i) in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regulation (EEC) No 805/68 :(&gt;) OJ No L 148, 28 . 6 . 1968, p. 24.(2) OJ No L 150, 15. 6 . 1991 , p. 16. 0 OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 226, 14. 8 . 1991 , p. 6 . 0 OJ No L 159, 10 . 6 . 1989, p. 36. (6) OJ No L 236, 24. 8 . 1991 , p. 15.  the maximum buying-in prince is hereby fixed at ECU 263 per 100 kilograms of carcases or half-carcases of quality R3, No L 243/68 Official Journal of the European Communities 31 . 8 . 91  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 1 088 ; the quantities offered are hereby reduced by 70 % pursuant to Article II (3) of Regulation (EEC) v No 859/89 ;  ECU 262,744 in Denmark,  ECU 259,299 in Germany,  ECU 253,373 in Ireland,  ECU 247,786 in Northern Ireland,  ECU 268,022 in Great Britain ;  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 1 6 428 tonnes. Article 2 This Regulation shall enter into force on 3 September 1991 . (u) in the Member States or regions of Member States which meet the conditions laid down in Article 6 (4) of Regulation (EEC) No 805/68 :  the maximum buying-in price per 100 kilo ­ grams of carcases or half-carcases pursuant to Article 6 (4) of Regulation (EEC) No 805/68 is hereby fixed at : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission